DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in reply to the amendment filed 04/28/2022. As directed by the amendment- claims 1, 10, and 18 are amended. Applicant’s amendments to the Claims have overcome each and every rejection previously set forth in the non-final office action mailed 02/02/2022. However, a new rejection is made in view of van der Merwe et al. (U.S. 2016/0239025).
Response to Arguments
Applicant’s arguments, see remarks, filed 04/28/2022, with respect to the rejection(s) of claim(s) 1-20 have been fully considered and are persuasive due to the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of van der Merwe et al. (U.S. 2016/0239025).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pingani et al. (U.S. 2013/0319168) in view of van der Merwe et al. (U.S. 2016/0239025).

    PNG
    media_image1.png
    471
    820
    media_image1.png
    Greyscale

Annotated Figure 1 from Pingani.
Regarding claim 1, Pingani discloses an electrohydraulic valve system, comprising: a valve body (13, 43, 45) forming a bore and a fluid channel (see paragraph 0025); a valve spool (14, 20, 23) disposed within the bore (see Figure 1; see paragraph 0025); a first armature (see annotated figure above) positioned with respect to the valve spool (14, 20, 23) to move the valve spool (14, 20, 23) axially within the bore between a first position and a second position; a first actuator (17) positioned with respect to the valve spool (14, 20, 23) to move the valve spool (14, 20, 23) axially within the bore between a first position and a second position (see paragraphs 0025 and 0026); a spring (26a) disposed within the bore, where the valve spool (14, 20, 23) is biased to its first position by the spring 26a (see paragraph 0029); and a lockout system (30, 31, 32, 40, 50) formed at least partially within the valve body (13, 43, 45), the lockout system (30, 31, 32, 40, 50) comprising a second armature (31, 32), a second electromagnetic coil (50), and a lockout spring (37), where the second electromagnetic coil (50) is operably controlled between an energized state and a de-energized independently of the first actuator (see paragraph 0030); wherein, the second armature (31, 32) comprises a lockout pin (32) for releasably engaging in one of a plurality of notches (21) formed in the valve spool 14, 20, 23 (see paragraph 0030); wherein, the valve spool (14, 20, 23) is held in either the first position or the second position when the lockout pin (32) is disposed within one of the plurality of notches 21 (see paragraph 0030).
Further regarding the limitation “for controlling a braking system of a work machine”, this limitation is being regarded as intended use. Please note that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Furthermore, the limitation has not been given patentable weight because a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.
Pingani fails to disclose a controller; a first electromagnetic coil being operably controlled between an energized state and a de- energized state; the second electromagnetic coil is operably controlled via the controller between an energized state and a de-energized state independent of the first electromagnetic coil.
van der Merwe teaches a solenoid valve system comprising a controller 2854 (see paragraph 0271); a first electromagnetic coil being operably controlled between an energized state and a de- energized state (see Figure 34H; see paragraph 0271); a second electromagnetic coil is operably controlled via the controller (2854)between an energized state and a de-energized state independent of the first electromagnetic coil (see paragraph 0271).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Pingani to provide a controller; a first electromagnetic coil being operably controlled between an energized state and a de- energized state; the second electromagnetic coil is operably controlled via the controller between an energized state and a de-energized state independent of the first electromagnetic coil, as taught by van der Merwe. Doing so would allow the spool to be accurately controlled by a controller.
Regarding claim 2, Pingani as modified teaches the invention as essentially claimed, and further teaches wherein the plurality of notches (21) is axially spaced from one another and include at least a first notch and a second notch (see Figure 1).
Regarding claim 3, Pingani as modified teaches the invention as essentially claimed, and further teaches wherein the valve spool (14, 20, 23) is held in the first position when the lockout pin (32) is located in the first notch (21), and the valve spool (14, 20, 23) is held in the second position when the lockout pin (32) is located in the second notch 21.
Regarding claim 4, Pingani as modified teaches the invention as essentially claimed, and the combination further teaches wherein the valve spool (14, 20, 23) is held in either the first or second position when the lockout pin (32) is located in one of the plurality of notches (21) regardless of whether the first electromagnetic coil (taught by Piehl) is in its energized state or de-energized state.
Regarding claim 5, Pingani as modified teaches the invention as essentially claimed, and further teaches wherein the lockout pin (32) is disposed within one of the plurality of notches (21) when the second electromagnetic coil (50) is de-energized (see paragraph 0030).
Regarding claim 6, Pingani as modified teaches the invention as essentially claimed, and further teaches wherein the lockout pin (32) is released from one of the plurality of notches (21) when the second electromagnetic coil (50) is energized (see paragraph 0030).
Regarding claim 7, Pingani as modified teaches the invention as essentially claimed, and further teaches wherein the second armature (30, 32) compresses the lockout spring (37) when the second electromagnetic coil (50) is energized (see paragraph 0030).
Regarding claim 8, Pingani as modified teaches the invention as essentially claimed, and further teaches wherein the lockout pin (32) moves in a substantially transverse direction and the valve spool (14, 20, 23) moves in a substantially longitudinal direction, the transverse direction being substantially perpendicular to the longitudinal direction (see Figure 1).
Regarding claim 9, Pingani as modified teaches the invention as essentially claimed, and further teaches wherein the valve spool (14, 20, 23) moves between the first position and second position only when the second electromagnetic coil (50) is energized (see paragraph 0030).
Regarding claim 10, Pingani discloses an electrohydraulic valve system, comprising: a valve body (13, 43, 45) forming a bore and a port (A); a valve spool (14, 20, 23) disposed within the bore, the valve spool (14, 20, 23) including at least a first land and a second land (see Figure 1); a first armature (see annotated figure above) positioned with respect to the valve spool (14, 20, 23) to move the valve spool (14, 20, 23) axially within the bore between a first position and a second position; a first actuator (17) positioned with respect to the valve spool (14, 20, 23) to move the valve spool (14, 20, 23) axially within the bore between a first position and a second position (see paragraphs 0025 and 0026); a spring (26a) disposed within the bore, where the valve spool (14, 20, 23) is biased to its first position by the spring 26a (see paragraph 0029); and a lockout system (30, 31, 32, 40, 50) formed at least partially within the valve body (13, 43, 45), the lockout system (30, 31, 32, 40, 50) comprising a second armature (31, 32), a second electromagnetic coil (50), and a lockout spring (37), where the 15Taft Ref. No.: DEE05-40846 Deere Ref. No. P30977-US-ORD second electromagnetic coil (50) is operably controlled between an energized state and a de-energized independently of the first actuator 17 (see paragraph 0030); wherein, the second armature (31, 32) comprises a lockout pin (32) for releasably engaging in one of a plurality of notches (21) formed in the valve spool 14, 20, 23 (see paragraph 0030); wherein, the valve spool (14, 20, 23) is held in either the first position or the second position when the lockout pin (32) is disposed within one of the plurality of notches 21 (see paragraph 0030); further wherein, the valve spool (14, 20, 23) is released from the first position or second position only when the second electromagnetic coil (50) is energized (see paragraph 0030).
Further regarding the limitation “for controlling a braking system of a work machine”, this limitation is being regarded as intended use. Please note that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Furthermore, the limitation has not been given patentable weight because a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.
Pingani fails to disclose a controller; a first electromagnetic coil being operably controlled between an energized state and a de- energized state, the first electromagnetic coil at least partially surrounding the first armature; where the second electromagnetic coil is operably controlled between an energized state and a de-energized state independently of the first electromagnetic coil; a first communication link defined between the controller and the first electromagnetic coil for electrically energizing or de-energizing the first electromagnetic coil; and a second communication link defined between the controller and the second electromagnetic coil for electrically energizing or de-energizing the second electromagnetic coil; wherein, the first communication link is independent from the second communication link to avoid miscommunication between the controller and the respective first and second electromagnetic coils.
van der Merwe teaches a spool valve comprising a controller 2854 (see paragraph 0271); a first electromagnetic coil (1424) being operably controlled between an energized state and a de- energized state, the first electromagnetic coil (1424) at least partially surrounding a first armature 1412 (see Figure 14B); where a second electromagnetic coil is operably controlled between an energized state and a de-energized state independently of the first electromagnetic coil (see paragraph 0271; see Figure 34H); a first communication link defined between the controller (2854) and the first electromagnetic coil for electrically energizing or de-energizing the first electromagnetic coil (see paragraph 0271; see Figure 34H); and a second communication link defined between the controller (2854) and the second electromagnetic coil for electrically energizing or de-energizing the second electromagnetic coil (see paragraph 0271; see Figure 34H); wherein, the first communication link is independent from the second communication link to avoid miscommunication between the controller (2854) and the respective first and second electromagnetic coils (see paragraph 0271; see Figure 34H).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Pingani to a controller; a first electromagnetic coil being operably controlled between an energized state and a de- energized state, the first electromagnetic coil at least partially surrounding the first armature; where the second electromagnetic coil is operably controlled between an energized state and a de-energized state independently of the first electromagnetic coil; a first communication link defined between the controller and the first electromagnetic coil for electrically energizing or de-energizing the first electromagnetic coil; and a second communication link defined between the controller and the second electromagnetic coil for electrically energizing or de-energizing the second electromagnetic coil; wherein, the first communication link is independent from the second communication link to avoid miscommunication between the controller and the respective first and second electromagnetic coils, as taught by van der Merwe. Doing so would allow the spool to be accurately controlled by a controller.
Regarding claim 11, Pingani as modified teaches the invention as essentially claimed, and further teaches wherein the plurality of notches (21) comprise a first notch (21) and a second notch (21), the first notch (21) and second notch (21) being axially spaced from one another (see Figure 1).
Regarding claim 12, Pingani as modified teaches the invention as essentially claimed, and further teaches wherein the valve spool (14) is held in the first position when the lockout pin (32) is located in the first notch (21), and the valve spool (14) is held in the second position when the lockout pin (32) is located in the second notch 21.
Regarding claim 13, Pingani as modified teaches the invention as essentially claimed, and further teaches wherein the valve spool is held in either the first or second position when the lockout pin is located in one of the plurality of notches regardless of whether the first electromagnetic coil is in its energized state or de-energized state.
Regarding claim 14, Pingani as modified teaches the invention as essentially claimed, and the combination further teaches wherein the valve spool (14) is held in either the first or second position when the lockout pin (32) is located in one of the plurality of notches (21) regardless of whether the first electromagnetic coil (taught by Piehl) is in its energized state or de-energized state.
Regarding claim 15, Pingani as modified teaches the invention as essentially claimed, and further teaches wherein the lockout pin (32) is released from one of the plurality of notches (21) when the second electromagnetic coil (50) is energized (see paragraph 0030).
Regarding claim 16, Pingani as modified teaches the invention as essentially claimed, and further teaches wherein the second armature (30, 32) compresses the lockout spring (37) when the second electromagnetic coil (50) is energized (see paragraph 0030).
Regarding claim 17, Pingani as modified teaches the invention as essentially claimed, and further teaches wherein the lockout pin (32) moves in a substantially transverse direction and the valve spool (14) moves in a substantially longitudinal direction, the transverse direction being substantially perpendicular to the longitudinal direction (see Figure 1).
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pingani et al. in view of van der Merwe in further view of Messersmith (U.S. Patent No. 6,428,117).
Regarding claim 18, Pingani discloses an electrohydraulic control system, comprising: a source (P) of hydraulic fluid (see paragraph 0025); a cylinder (114) configured for moving between an engaged and disengaged position; a valve body (13, 43, 45)  forming a bore and a port (A), the port (A) being fluidly coupled to the bore and the cylinder 114 (see paragraph 0025); a valve spool (14, 20, 23) disposed within the bore and in fluid communication with the port A; a first armature (see annotated figure above) positioned with respect to the valve spool (14, 20, 23) to move the valve spool (14, 20, 23) axially within the bore between a first position and a second position; a spring (26a) disposed within the bore, where the valve spool (14, 20, 23) is biased to its first position by the spring 26a (see paragraph 0029); and a lockout system (30, 31, 32, 40, 50) formed at least partially within the valve body (13, 43, 45), the lockout system (30, 31, 32, 40, 50) comprising a second armature (31, 32), a second electromagnetic coil (50), and a lockout spring (37), where the second electromagnetic coil (50) is operably controlled between an energized state and a de-energized independently of the first actuator 17 (see paragraph 0030); wherein, the second armature (31, 32) comprises a lockout pin (32) for releasably engaging in one of a plurality of notches (21) formed in the valve spool 14, 20, 23 (see paragraph 0030); wherein, the valve spool (14, 20, 23) is held in either the first position or the second position when the lockout pin (32) is disposed within one of the plurality of notches 21 (see paragraph 0030); further wherein, the valve spool (14, 20, 23) is released from the first position or second position only when the second electromagnetic coil (50) is energized (see paragraph 0030).
Pingani fails to disclose for controlling a braking system of a work machine; a brake actuator configured for moving between an engaged and disengaged position; a controller; a first electromagnetic coil being operably controlled between an energized state and a de- energized state, the first electromagnetic coil at least partially surrounding the first armature; where the second electromagnetic coil is operably controlled between an energized state and a de-energized state independently of the first electromagnetic coil; a first communication link defined between the controller and the first electromagnetic coil for electrically energizing or de-energizing the first electromagnetic coil; and a second communication link defined between the controller and the second electromagnetic coil for electrically energizing or de-energizing the second electromagnetic coil; wherein, the first communication link is independent from the second communication link to avoid miscommunication between the controller and the respective first and second electromagnetic coils.
Messersmith teaches a valve system for controlling a braking system of a work machine (see abstract); a brake actuator configured for moving between an engaged and disengaged position (see abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Pingani to provide controlling a braking system of a work machine; a brake actuator configured for moving between an engaged and disengaged position, as taught by Messersmith. Doing so would provide an alternative known use for solenoid valves. 
The combination fails to teach a controller; a first electromagnetic coil being operably controlled between an energized state and a de- energized state, the first electromagnetic coil at least partially surrounding the first armature; where the second electromagnetic coil is operably controlled between an energized state and a de-energized state independently of the first electromagnetic coil; a first communication link defined between the controller and the first electromagnetic coil for electrically energizing or de-energizing the first electromagnetic coil; and a second communication link defined between the controller and the second electromagnetic coil for electrically energizing or de-energizing the second electromagnetic coil; wherein, the first communication link is independent from the second communication link to avoid miscommunication between the controller and the respective first and second electromagnetic coils.
van der Merwe teaches a spool valve comprising a controller 2854 (see paragraph 0271); a first electromagnetic coil (1424) being operably controlled between an energized state and a de- energized state, the first electromagnetic coil (1424) at least partially surrounding a first armature 1412 (see Figure 14B); where a second electromagnetic coil is operably controlled between an energized state and a de-energized state independently of the first electromagnetic coil (see paragraph 0271; see Figure 34H); a first communication link defined between the controller (2854) and the first electromagnetic coil for electrically energizing or de-energizing the first electromagnetic coil (see paragraph 0271; see Figure 34H); and a second communication link defined between the controller (2854) and the second electromagnetic coil for electrically energizing or de-energizing the second electromagnetic coil (see paragraph 0271; see Figure 34H); wherein, the first communication link is independent from the second communication link to avoid miscommunication between the controller (2854) and the respective first and second electromagnetic coils (see paragraph 0271; see Figure 34H).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Pingani to a controller; a first electromagnetic coil being operably controlled between an energized state and a de- energized state, the first electromagnetic coil at least partially surrounding the first armature; where the second electromagnetic coil is operably controlled between an energized state and a de-energized state independently of the first electromagnetic coil; a first communication link defined between the controller and the first electromagnetic coil for electrically energizing or de-energizing the first electromagnetic coil; and a second communication link defined between the controller and the second electromagnetic coil for electrically energizing or de-energizing the second electromagnetic coil; wherein, the first communication link is independent from the second communication link to avoid miscommunication between the controller and the respective first and second electromagnetic coils, as taught by van der Merwe. Doing so would allow the spool to be accurately controlled by a controller.
Regarding claim 19, Pingani as modified teaches the invention as essentially claimed, and further teaches wherein: 17Taft Ref. No.: DEE05-40846 Deere Ref. No. P30977-US-ORD in the first position, the valve spool (14) blocks fluid communication between the source (P) and the port A (see paragraph 0029); and in the second position, the valve spool (14) allows fluid communication between the source (P) and the port A (see paragraph 0025).
Regarding claim 20, Pingani as modified teaches the invention as essentially claimed, and further teaches wherein the valve spool (14) is held in either the first or second position when the lockout pin (32) is located in one of the plurality of notches (21) regardless of whether the first electromagnetic coil (taught by Piehl) is in its energized state or de-energized state; wherein the lockout pin (32) is disposed within one of the plurality of notches (21) when the second electromagnetic coil (50) is de-energized (see paragraph 0030); wherein the lockout pin (32) is released from one of the plurality of notches (21) when the second electromagnetic coil (50) is energized (see paragraph 0030).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753